Exhibit 10.9.3

EHEALTH, INC.

MANAGEMENT RETENTION AGREEMENT

This amended and restated Management Retention Agreement (the “Agreement”) is
made and entered into by and between Gary Lauer (the “Executive”) and eHealth,
Inc. (the “Company”), effective as of the date last signed below.

RECITALS

1. It is possible that the Company may from time to time receive acquisition
proposals by other companies. The Board of Directors of the Company (the
“Board”) recognizes that consideration of any such proposals can be a
distraction to the Executive and can cause the Executive to consider alternative
employment opportunities. The Board has determined that it is in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication and objectivity of the Executive, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined herein)
of the Company.

2. The Board believes that it is in the best interests of the Company and its
stockholders to provide the Executive with an incentive to continue his or her
employment and to motivate the Executive to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.

3. The Board believes that it is imperative to provide the Executive with
certain severance benefits upon certain terminations of employment, including
outside of a Change of Control. These benefits will provide the Executive with
enhanced financial security and incentive and encouragement to remain with the
Company.

4. Certain capitalized terms used in the Agreement are defined in Section 5
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement. This Agreement shall terminate upon the date that all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.

2. At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be at-will, as defined under
applicable law.



--------------------------------------------------------------------------------

3. Severance Benefits.

(a) Involuntary Termination Other than for Cause or Voluntary Termination for
Good Reason During the Change of Control Period. If within the period beginning
on the date the Company enters into a binding definitive agreement to effect a
transaction that would be a Change in Control if consummated and ending twelve
(12) months following the date of the ensuing Change of Control (the “Change of
Control Period”) (i) the Executive terminates his or her employment with the
Company (or any parent or subsidiary of the Company) for “Good Reason” (as
defined herein), or (ii) the Company (or any parent or subsidiary of the
Company) terminates the Executive’s employment for other than “Cause” (as
defined herein), and the Executive signs and does not revoke a standard release
of claims with the Company in a form substantially similar to that attached
hereto as Exhibit A (the “Release”), then the Executive shall receive the
following severance benefits from the Company:

(i) Severance Payment. The Executive shall receive a single lump-sum cash
severance payment (less applicable withholding taxes) in an amount equal to
twenty-four (24) months of Executive’s then current annual base salary.

(ii) Pro-Rated Annual Bonus. A single lump-sum cash payment equal to the
Executive’s then target annual bonus, multiplied by a fraction, the numerator of
which is the number of days in the Company’s fiscal year prior to and including
the date of Executive’s termination of employment and the denominator of which
is 365.

(iii) Acceleration of Vesting of Equity Compensation. One hundred percent
(100%) of the Executive’s outstanding and unvested awards relating to the
Company’s common stock (whether stock options, stock appreciation rights, shares
of restricted stock, restricted stock units, performance shares or otherwise
(collectively, the “Equity Awards”)) will become vested and will otherwise
remain subject to the terms and conditions of the applicable Equity Award
agreement.

(iv) Continued Executive Benefits. Subject to the Executive timely electing
continuation coverage under Title X of the Consolidated Budget Reconciliation
Act of 1985 (“COBRA”), the Executive shall receive one-hundred percent
(100%) Company-paid group health, dental and vision coverage (the “Company-Paid
Coverage”). If such coverage included the Executive’s dependents immediately
prior to the Change of Control, such dependents shall also be covered at Company
expense. Company-Paid Coverage shall continue until the earlier of (i) eighteen
(18) months from the date of termination, or (ii) the date upon which the
Executive and his dependents become covered under another employer’s group
health, dental and vision plans that provide Executive and his dependents with
comparable benefits and levels of coverage.

(b) Involuntary Termination Other than for Cause or Voluntary Termination for
Good Reason Outside the Change of Control Period. If during the term of this
Agreement and other than during the Change in Control Period, (i) the Executive
terminates his or her employment with the Company (or any parent or subsidiary
of the Company) for “Good Reason” (as defined herein), or (ii) the Company (or
any parent or subsidiary of the Company) terminates the Executive’s employment
for other than “Cause” (as defined herein), and the Executive signs and does not
revoke the Release, then the Executive shall receive the following severance
benefits from the Company:

(i) Severance Payment. The Executive shall receive a single lump-sum severance
payment (less applicable withholding taxes) in an amount equal to twenty-four
(24) months of Executive’s then current annual base salary.

 

-2-



--------------------------------------------------------------------------------

(ii) Pro-Rated Annual Bonus. A single lump-sum cash payment equal to the
Executive’s then target annual bonus, multiplied by a fraction, the numerator of
which is the number of days in the Company’s fiscal year prior to and including
the date of Executive’s termination of employment and the denominator of which
is 365.

(iii) Continued Executive Benefits. Subject to the Executive timely electing
continuation coverage under COBRA, the Executive shall receive one-hundred
percent (100%) Company-Paid Coverage. If such coverage included the Executive’s
dependents immediately prior to the Change of Control, such dependents shall
also be covered at Company expense. Company-Paid Coverage shall continue until
the earlier of (i) eighteen (18) months from the date of termination, or
(ii) the date upon which the Executive and his dependents become covered under
another employer’s group health, dental and vision plans that provide Executive
and his dependents with comparable benefits and levels of coverage.

(c) Voluntary Resignation; Termination for Cause; Death or Disability; Notice.
If the Executive’s employment with the Company terminates (i) voluntarily by the
Executive other than for Good Reason (ii) for Cause by the Company, or (iii) due
to Executive’s death or Disability (as defined hereunder), then the Executive
shall not be entitled to receive severance or other benefits except for those
(if any) as may then be established under the Company’s then existing severance
and benefits plans and practices or pursuant to other written agreements with
the Company. Executive agrees to provide the Company with six (6) months written
notice in the event of his voluntary termination of employment other than for
Good Reason.

(d) Exclusive Remedy. The provisions of this Section 3 are intended to be and
are the Executive’s exclusive rights to severance payments and benefits in the
event of termination of service and shall supersede in their entirety the
severance provisions in the Executive’s offer letter dated November 30, 1999, as
amended from time to time (the “Offer Letter”). The parties hereto agree that
nothing herein is intended to result in duplication of severance or any other
benefits.

(e) Code Section 409A.

(i) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
regulations issued under Section 409A of the Code (the “Treasury Regulations”)
shall not constitute Deferred Compensation Separation Benefits for purposes of
Section 3(f)(ii) below, and consequently shall be paid to Executive promptly
following termination as otherwise required by this Agreement.

(ii) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A of the Code, and the
final regulations and any guidance promulgated thereunder (“Section 409A”) at
the time of Executive’s separation from service (as such term is defined in
Section 409A), then the cash severance benefits payable to Executive under this
Agreement along with any other severance payments or separation

 

-3-



--------------------------------------------------------------------------------

benefits that may be considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”) that are otherwise
due to Executive on or within the six (6) month period following Executive’s
separation from service shall accrue during such six (6) month period and shall
become payable in a lump sum payment on the date six (6) months and one (1) day
following the date of Executive’s separation from service. All subsequent
payments, if any, shall be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following his separation from service but prior to
the six (6) month anniversary of his date of separation from service, then any
payments delayed in accordance with this Section shall be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits shall be payable in
accordance with the payment schedule applicable to each payment or benefit.

(iii) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) shall not constitute Deferred Compensation
Separation Benefits for purposes of Section 3(f)(ii) above. For purposes of this
Section 3(f), “Section 409A Limit” will mean the lesser of two (2) times:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during the Company’s taxable year preceding the Company’s taxable
year of Executive’s termination of employment as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1); or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Executive’s employment is terminated.

(iv) It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder shall be subject to the additional tax imposed under Section 409A, and
any ambiguities herein shall be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
under Section 409A prior to actual payment to Executive.

(v) Notwithstanding any other provisions of this Agreement, Executive’s receipt
of severance payments and benefits under this Agreement is conditioned upon
Executive signing and not revoking the Release and subject to the Release
becoming effective within sixty (60) days following Executive’s termination of
employment (the “Release Period”). No severance will be paid or provided until
the Release becomes effective. No severance will be paid or provided unless the
Release becomes effective during the Release Period. Any severance payments to
which Executive is entitled under this Agreement shall be paid by the Company to
Executive in cash and in full arrears on the sixty-first (61st ) day following
Executive’s employment termination date or such later date as is required under
Section 12 hereof.

4. Golden Parachute Excise Tax Best Results. If any payment or benefit Executive
would receive pursuant to this Agreement or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) but for this
sentence, be subject to the excise tax imposed by

 

-4-



--------------------------------------------------------------------------------

Section 4999 of the Code (the “Excise Tax”), then such Payment shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order: (A) cash payments shall be reduced first and
in reverse chronological order such that the cash payment owed on the latest
date following the occurrence of the event triggering such excise tax will be
the first cash payment to be reduced; (B) accelerated vesting of stock awards
shall be cancelled/reduced next and in the reverse order of the date of grant
for such stock awards (i.e., the vesting of the most recently granted stock
awards will be reduced first); and (C) employee benefits shall be reduced last
and in reverse chronological order such that the benefit owed on the latest date
following the occurrence of the event triggering such excise tax will be the
first benefit to be reduced.

The Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder and perform the foregoing calculations. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within fifteen (15) calendar days after the date on which
right to a Payment is triggered (if requested at that time by the Company or
Executive) or such other time as requested by the Company or Executive. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

5. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Cause. “Cause” shall mean (i) Executive’s commission of any act of fraud,
embezzlement or dishonesty, (ii) Executive’s conviction of, or plea of nolo
contendere to, a felony under the laws of the United States or any state
thereof, (iii) Executive’s continued failure to perform lawfully assigned duties
for 30 days after receiving written notification from the Board of Directors,
(iv) Executive’s unauthorized use or disclosure of confidential information or
trade secrets of the Company, or (v) any other intentional misconduct by
Executive that adversely affects the business of the Company in a material
manner.

 

-5-



--------------------------------------------------------------------------------

(b) Change of Control. “Change of Control” means the occurrence of any of the
following, in one or a series of related transactions:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

(ii) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or

(iii) The consummation of the sale, lease or other disposition by the Company of
all or substantially all the Company’s assets.

(c) Disability. “Disability” means Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering Company employees.

(d) Good Reason. “Good Reason” means that Executive resigns his employment
within 120 days after any of the following is undertaken by the Company (or its
acquirer) without Executive’s express written consent: (i) a reduction in
Executive’s title, (ii) a material reduction of Executive’s duties, authority or
responsibilities, including a material reduction in duties, authority or
responsibilities solely by virtue of the Company being acquired and made part of
a larger entity such that Executive is no longer the Chief Executive Officer of
a publicly-traded company; (ii) any material reduction of Executive’s base
salary and potential bonus (other than a proportionate reduction in the
Executive’s base salary that affects all senior management of the Company); or
(iii) a material change in the geographic location at which Executive must
perform services; provided that in no instance will the relocation of Executive
to a facility or location of thirty-five (35) miles or less from the Executive’s
then current office location be deemed material for purposes of this Agreement;
provided, however, that Good Reason shall not exist unless Executive has
provided written notice to the Board of Directors of the purported grounds for
the Good Reason within 90 days of its initial existence and the Company has been
provided at least 30 days to remedy the condition.

6. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner

 

-6-



--------------------------------------------------------------------------------

and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 6(a) or which becomes bound by the terms of this
Agreement by operation of law.

(b) The Executive’s Successors. The terms of this Agreement and all rights of
the Executive hereunder shall inure to the benefit of, and be enforceable by,
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

7. Notice.

(a) General. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one (1) business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid or (d) one (1) business
day after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to Executive, at his or her last known residential address and
(ii) if to the Company, at the address of its principal corporate offices
(attention: Secretary), or in any such case at such other address as a party may
designate by ten (10) days’ advance written notice to the other party pursuant
to the provisions above.

(b) Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason or as a result of a voluntary resignation shall be
communicated by a notice of termination to the other party hereto given in
accordance with Section 7(a) of this Agreement. Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than thirty (30) days after the giving of such
notice). The failure by the Executive to include in the notice any fact or
circumstance which contributes to a showing of Good Reason shall not waive any
right of the Executive hereunder or preclude the Executive from asserting such
fact or circumstance in enforcing his or her rights hereunder.

8. Miscellaneous Provisions.

(a) No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Executive may receive from any other source.

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

-7-



--------------------------------------------------------------------------------

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied), of the parties with respect to the subject matter hereof,
including the severance provisions of the Offer Letter and the prior Management
Retention Agreement entered into by and between the Company and Executive.

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California (with
the exception of its conflict of laws provisions).

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this amended and restated
Agreement, in the case of the Company by its duly authorized officer, as of the
last date signed below.

 

COMPANY       EHEALTH, INC.       By:  

/s/ Scott N. Flanders

      Title:  

Director

      Date:  

March 4, 2010

EXECUTIVE       By:  

/s/ Gary L. Lauer

      Date:  

3/4/2010

 

-8-



--------------------------------------------------------------------------------

EXHIBIT A

EHEALTH, INC.

RELEASE OF CLAIMS

This Release of Claims (“Agreement”) is made by and between eHealth, Inc. (the
“Company”), and Gary Lauer (“Executive”).

WHEREAS, Executive has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the Management Retention Agreement by
and between Company and Executive (the “Management Retention Agreement”).

NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:

1. Termination. Executive’s employment from the Company terminated on
                            .

2. Confidential Information. Executive shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Proprietary
Information and Inventions Agreement between Executive and the Company.
Executive shall return all the Company property and confidential and proprietary
information in his possession to the Company on the Effective Date of this
Agreement.

3. Payment of Salary. Executive acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Executive.

4. Release of Claims. Except as set forth in the last paragraph of this
Section 4, Executive agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Executive by the
Company. Executive, on behalf of himself, and his respective heirs, family
members, executors and assigns, hereby fully and forever releases the Company
and its past, present and future officers, agents, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations, and assigns, from, and agrees
not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings concerning any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that he may possess arising from any omissions, acts
or facts that have occurred up until and including the Effective Date of this
Agreement including, without limitation,

(a) any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

 

-3-



--------------------------------------------------------------------------------

(b) any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Executive Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq. and all amendments to
each such Act as well as the regulations issued thereunder;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

(g) any and all claims for attorneys’ fees and costs.

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any severance obligations due
Executive under the Management Retention Agreement. Nothing in this Agreement
waives Executive’s rights to indemnification or any payments under any fiduciary
insurance policy, if any, provided by any act or agreement of the Company, state
or federal law or policy of insurance.

5. Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Executive and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the Effective
Date of this Agreement. Executive acknowledges that the consideration given for
this waiver and release Agreement is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that he has been
advised by this writing that (a) he should consult with an attorney prior to
executing this Agreement; (b) he has at least twenty-one (21) days within which
to consider this Agreement; (c) he has seven (7) days following the execution of
this Agreement by the parties to revoke the Agreement; (d) this

 

-4-



--------------------------------------------------------------------------------

Agreement shall not be effective until the revocation period has expired; and
(e) nothing in this Agreement prevents or precludes Executive from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs for
doing so, unless specifically authorized by federal law. Any revocation should
be in writing and delivered to the Vice-President of Human Resources at the
Company by close of business on the seventh day from the date that Executive
signs this Agreement.

6. Civil Code Section 1542. Executive represents that he is not aware of any
claims against the Company other than the claims that are released by this
Agreement. Executive acknowledges that he has been advised by legal counsel and
is familiar with the provisions of California Civil Code 1542, below, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any statute or common law
principles of similar effect.

7. No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Executive also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein.

8. Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company, its subsidiaries, or any successor, and he hereby waives any right, or
alleged right, of employment or re-employment with the Company.

9. No Cooperation. Executive agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.

10. No Admission of Liability. No action taken by the Company, either previously
or in connection with this Agreement shall be deemed or construed to be (a) an
admission of the truth or falsity of any claims heretofore made or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to the Executive or to any third party.

 

-5-



--------------------------------------------------------------------------------

11. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

12. Authority. Executive represents and warrants that he has the capacity to act
on his own behalf and on behalf of all who might claim through him to bind them
to the terms and conditions of this Agreement.

13. No Representations. Executive represents that he has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

14. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

15. Entire Agreement. This Agreement, along with the Management Retention
Agreement, the Employee Inventions and Proprietary Rights Assignment Agreement,
and Executive’s written equity compensation agreements with the Company,
represents the entire agreement and understanding between the Company and
Executive concerning Executive’s separation from the Company.

16. No Oral Modification. This Agreement may only be amended in writing signed
by Executive and the Chairman of the Compensation Committee of the Board of
Directors of the Company.

17. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.

18. Effective Date. This Agreement is effective eight (8) days after it has been
signed by both Parties.

19. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

20. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(a) They have read this Agreement;

(b) They have had the opportunity of being represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of their own
choice or that they have voluntarily declined to seek such counsel;

 

-6-



--------------------------------------------------------------------------------

(c) They understand the terms and consequences of this Agreement and of the
releases it contains;

(d) They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

     eHealth, Inc. Dated:             , 20          By   

 

     Gary Lauer, an individual Dated:             , 20         

 

 

-7-